The opinion of the Court was delivered by
O’Neall, J.
I entertain so little doubt about this case, that I shall very briefly present my views. Our deeds are said, in the clause of warranty, to contain covenants of seizin and quiet enjoyment. A warranty against a man and his heirs must necessarily be both a covenant of seizin, and also of quiet enjoyment, not against the world, but against the warrantor and his heirs Por the limitation as to the covenants is merely as to the persons, against whom he warrants.
An entry under the title of the warrantor is the same as an entry by himself. Por his title authorizes the entry: and when a recovery of the premises is had under his deed and an eviction follows, it is the same as an eviction by himself, and that is a breach of the covenant of quiet enjoyment against himself.
These principles are so plain, that every lawyer must acknowledge them, and authority cannot be necessary to sustain them.
The motion is dismissed.
Wardlaw, WitheRS, WhitNER, G-lover and Muhro, JJ., concurred.

Motion dismissed.